227 F.3d 771 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.CHAUNCY J. CLARK, Defendant-Appellant.
No. 99-3529
In the  United States Court of Appeals  For the Seventh Circuit
Argued June 13, 2000Decided September 11, 2000

Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 99 CR 36--Charles N. Clevert, Judge.
Before COFFEY, RIPPLE and KANNE, Circuit Judges.
COFFEY, Circuit Judge.


1
After a bench trial, the  district court found that Chauncy Clark obtained  funds from a Wisconsin bank through intimidation  and found him guilty of committing bank robbery  in violation of 18 U.S.C. sec. 2113(a). Clark  admits that he stole the money but contends that  because he carried no weapon, uttered no overt  threats and intended no harm, he is only guilty  of the lesser offense of bank larceny and not  bank robbery. Clark appeals, arguing that the  evidence was insufficient to establish  intimidation. We affirm.

I.

2
On January 22, 1999, shortly before 4:30 p.m.,  Clark walked into the Marshall & Ilsley Bank  ("M&I") in Greenfield, Wisconsin and waited in  line for the next available teller. When teller  Jennifer Kottke ("Kottke") signaled that she was  available for the next customer, he approached  her teller window and slid a note across the  counter. The note read: "It is important that you  remain calm and place all of your twenties,  fifties and hundred dollar bills on the counter  and act normal for the next fifteen minutes."  Initially, Kottke testified, she "wasn't quite  sure [the robbery] was happening." She simply  uttered, "Huh?" Clark replied, "Yes, Ma'am, this  is a holdup." The bank teller then placed  approximately $2500 on the counter and slid it  toward Clark. Clark asked if there were any large  bills, and Kottke responded that there weren't  any in her drawer at the time. Clark returned the  $1 bills to Kottke, saying, "no singles." During  this communication with Kottke, Clark's hands  were visible and flat on the counter. After Clark  took the money, he turned and walked out of the  bank to his car parked in a nearby restaurant's  parking lot.


3
Immediately after Clark departed, Kottke alerted  a co-worker and informed her supervisor, Sandra  Winter, that she had been robbed. Winter dialed  911, and while Winter was on the phone with the  police, she, Kottke, and another M&I employee  observed Clark walk out of the bank to the  restaurant's lot. Moments later, they noticed a  red vehicle exit the parking area. Shortly  thereafter, Winter described the car to police  and Clark was stopped and placed under arrest.


4
The police literally caught Clark redhanded.  Kottke had given Clark bills laced with a  concealed dye pack, which exploded and released  red dye and tear gas onto Clark and his clothing  after he left the bank. During the search of  Clark's vehicle, the officer discovered clothing  stained with red dye, the note Clark used in the  holdup, and approximately $2500.


5
At the bench trial, the government called five  witnesses. Greenfield police officers David Lang  and Harlan Petersen testified about the stop and  search of Clark and his vehicle. Lang confirmed  that Clark was "compliant," "polite," and not  "combative." Officer Petersen testified that  Clark denied using a weapon or having an  accomplice and further stated that Clark was  "coherent" and did not appear to be under the  influence of either drugs or alcohol.


6
Another officer, Michael David Brunner,  testified that he was the first to reach the bank  after the robbery and that during his interview  with Kottke, she was "ready to cry" and "quite  shaken," and her voice was "trembling" and  "cracking." Furthermore, her hands were  "shaking," also confirming that she was  frightened. During the police interview, Kottke  told Brunner that Clark made no threats nor did  she observe any weapons during the robbery. In  addition, Brunner testified that Kottke stated  during the interview that Clark appeared "calm"  during the hold-up. M&I employee Winter echoed  Brunner's testimony when referring to Kottke's  psychological well being and also recounted that  Kottke described Clark as "calm" and never  mentioned that he had threatened her.


7
Kottke, a 21-year-old university student,  testified that at the time of the holdup she had  been employed by the bank for approximately nine  months. She recited what she had observed  concerning Clark's appearance and outer clothing  as he approached her teller window as: a black  man wearing a dark hat, dark pants, and beige  trench coat that was "closed up." She stated that  Clark appeared to be an average customer and  further described the bank as being busy when  Clark entered, with every teller window occupied  and "five, six" people, including the defendant  Clark, waiting in line.


8
Kottke testified that she became "very" scared  after Clark handed her the note and that she did  not feel threatened before the incident; however,  she "panicked" when she realized what Clark's  intentions were. She conceded she "could not  tell" whether Clark had a weapon, and also  confirmed that during their ten- or fifteen-  second encounter, Clark neither put his hands in  his pockets nor overtly threatened her with harm  if she did not give him the money. Nonetheless,  Kottke agreed that Clark's "mere physical  presence" was intimidating and caused her to fear  for her safety. She clarified this statement,  stating that she was intimidated not only because  of what Clark did, but also his announcement that  "it was a holdup . . . [and] just being in the  situation in general." Kottke added that after  the robbery she was so upset that she was unable  to drive home and asked her parents to pick her  up at the bank. She noted that she was unable to  sleep at night and that it was difficult to  return to work immediately and in fact did not  return to work until three days later. In  addition, she testified that she gets "real  nervous" when dealing with any customers  resembling Clark.


9
At the close of the government's case, Clark's  counsel moved for dismissal, arguing that the  government failed to establish that Clark  committed a robbery by intimidation. After the  district court denied Clark's motion, the  defendant, the only defense witness, testified  that he told Kottke that their interaction was a  "holdup" only because "[s]he didn't respond to  the note." He further testified that he defined  "holdup" as meaning "to comply." He described his  demeanor and facial expressions during the holdup  as being "calm." He stated that he had "no  intentions" of harming Kottke and said that, had  she refused to give him the money or appeared  frightened, he would have left the bank. But he  conceded that he neither told Kottke that he was  unarmed nor told her that he wouldn't harm her.


10
Contrary to Clark's assertion, "robbery" is  defined as the "illegal taking of property from  the person of another, or in the person's  presence, by violence or intimidation." Black's  Law Dictionary 1329 (7th ed. 1999). The trial  judge agreed and concluded that Clark had  committed a bank "robbery" because he took funds  belonging to M&I from the teller as a result of  his intimidation and without the consent of the  bank. The judge stated that "there is no doubt in  my view that Clark in this case intended to  frighten Ms. Kottke, that he in fact frightened  Ms. Kottke, [and] that he[,] by the use of the  note as well as emphasizing that his presence in  the bank was for the purpose of committing  robbery[,] intimidated her." The court reasoned  that Clark's statement in his note that "[i]t is  important that you remain calm" suggested to  Kottke that "something could happen if she failed  to act normally for an extended period of time."  In addition, the court rejected Clark's  explanation that he thought saying "This is a  holdup" was another way of saying "please  comply."


11
The court sentenced Clark to 210 months of  confinement, three years of supervised release,  a $1000 fine, and a $100 special assessment.

II.

12
Clark argues that the government failed to  prove intimidation for purposes of 18 U.S.C. sec.  2113(a) because there was no evidence that he  ever threatened Kottke, either through his words,  conduct, demeanor, or appearance. Moreover, he  asserts, his actions, including his note  demanding "all of your twenties, fifties and  hundred dollar bills" and his statement that  "this is a holdup," did not amount to  intimidation because they fell short of the  behavior we have characterized in prior cases as  intimidation. See United States v. Hill, 187 F.3d 698, 700 (7th Cir 1999); United States v. Smith,  131 F.3d 685, 686 (7th Cir. 1997); United States  v. Jones, 932 F.2d 624, 625 (7th Cir. 1991).


13
When reviewing challenges to the sufficiency of  the evidence, we view the evidence in the light  most favorable to the government and will reverse  a conviction only if no rational trier of fact  could have found the essential elements of the  crime beyond a reasonable doubt. See United  States v. Jocic, 207 F.3d 889, 892 (7th Cir.  2000). A violation of 18 U.S.C. sec. 2113(a)  occurs when


14
[w]hoever, by force and violence, or by  intimidation, takes, or attempts to take, from  the person or presence of another, or obtains or  attempts to obtain by extortion any property or  money or any other thing of value belonging to,  or in the care, custody, control, management, or  possession of, any bank, credit union, or any  savings and loan association . . . .


15
Clark's conviction for bank robbery required the  government to, among other things, establish  beyond a reasonable doubt that Clark took  something of value from Kottke "by force and  violence, or by intimidation." Hill, 187 F.3d at  700.


16
We have defined intimidation as "say[ing] or  do[ing] something in such a way as would place a  reasonable person in fear." Smith, 131 F.3d at  687. More specifically, "the intimidation element  has an objective test: would the defendant's acts  cause an ordinary person to reasonably feel  threatened?" Hill, 187 F.3d at 702. Further, we  have explained that intimidation under section  2113(a) exists in situations where the  defendant's "conduct and words were calculated to  create the impression that any resistance or  defiance by the teller would be met with force."  Jones, 932 F.2d at 625. See Hill, 187 F.3d at  701; Smith, 131 F.3d at 688.


17
Here, Clark either fails to understand or  intentionally attempts to misinterpret the clear  and unambiguous language in our prior decisions.  In Hill, as in our earlier decisions, we  acknowledged that the context of the crime  provides evidence of intimidation and ruled that  the defendant's appearance and actions during the  course of the offense "figure into the  [intimidation] assessment." 187 F.3d at 701; see  Smith, 131 F.3d at 689; Jones, 932 F.2d at 625.  Thus, a teller's feelings about the crime she  experienced are "probative of whether a  reasonable person would have been afraid under  the same circumstances." Hill, 187 F.3d at 702.  See Smith, 131 F.3d at 689. In addition, we  observed that a "defendant's actions can rise to  the level of intimidation if he confronted a bank  employee during the commission of the crime, even  if the defendant was unarmed or did not  explicitly threaten a bank employee." Hill, 187 F.3d at 701.


18
As demonstrated in the cases we have cited with  approval in prior decisions, Clark's mere demand  that Kottke give him money not belonging to him  is behavior that may rise "to the level of  intimidation." Hill, 187 F.3d at 701. See Jones, 932 F.2d at 625. In United States v. Hopkins, 703 F.2d 1102, 1103 (9th Cir. 1983), an unarmed  defendant had spoken calmly and made no threats,  but the court held that "threats implicit in . .  . written and verbal demands for money" were  sufficient evidence of intimidation. Similarly,  in United States v. Henson, 945 F.2d 430, 439  (1st Cir. 1991), the court held that the  defendant neither displayed a weapon nor  expressed a threat of bodily harm, but his  "emphatic" written demand that the teller "put  fifties and twenties into an envelope now!!" was  enough to intimidate an ordinary person. See also  United States v. Robinson, 527 F.2d 1170, 1171-72  (6th Cir. 1975) (finding that the defendant's  instruction to the teller to "give me all your  money" and his coat which could have concealed a  weapon, was sufficient to constitute  intimidation).


19
No matter how one interprets Clark's manners as  polite or non-violent, the combination of his  actions still amount to intimidation. Clark  handed the teller a note demanding that she  "place all of your twenties, fifties and hundred  dollar bills on the counter," and then told the  teller that "this is a hold-up." Indeed, Kottke  testified that she feared for her safety during  and after the encounter with Clark, and that as  a result of the hold-up, was unable to sleep at  night. Because it is reasonable for Kottke to  suspect and fear that Clark might use physical  force to compel satisfaction of his demand for  money, we are of the opinion that an ordinary  person would reasonably feel threatened by  Clark's behavior.

III.

20
Clark's demand note, his confirmation to Kottke  that he was committing a "holdup," his taking of  $2500 of the bank's money without the bank's  consent and the evidence of Kottke's fright, when  considered in their totality, amount to  sufficient evidence that Clark used intimidation  when he robbed M&I. Based on the totality of the  evidence, a rational trier of fact could have  found that the evidence presented was sufficient  to establish each and every element of the crime,  including intimidation, beyond a reasonable  doubt. Accordingly, the judgment of the district  court is


21
AFFIRMED.